UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7149


THOMAS STOUT, JR.,

                Plaintiff - Appellant,

          v.

GARNER POLICE DEPARTMENT; G. E. WHITE, Garner              Police
Officer; PRESTON M. CHARLES, Garner Police Officer,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:15-ct-03105-BO)


Submitted:   December 15, 2016            Decided:   December 20, 2016


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas Stout, Jr., Appellant Pro Se.       Dan McCord Hartzog,
Katherine Marie Barber-Jones, CRANFILL, SUMNER & HARTZOG, LLP,
Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Thomas    Stout,     Jr.,     appeals   the    district    court’s     order

denying relief on his 42 U.S.C. § 1983 (2012) complaint.                        We

have     reviewed     the    record     and    find    no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      Stout     v.    Garner    Police   Dep’t,      No.   5:15-ct-03105-BO

(E.D.N.C. Aug. 12, 2016).             We deny Appellees’ motion to strike

Stout’s    pro   se    supplemental      brief.       We    dispense   with    oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                          AFFIRMED




                                          2